       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER JACOB,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                     17-cv-196-wmc
DR. DALIA SULIENE,


                            Defendant.


       Pro se plaintiff Christopher Jacob is proceeding to trial on his claim that Dr. Dalia

Suliene violated his Eighth Amendment rights in April and May 2012 by prescribing

Salsalate for plaintiff’s back pain despite knowing he was allergic to that medication. In

advance of the final pretrial videoconference (“FPTC”) to be held on August 18, 2021, the

court issues the following opinion and order addressing the parties’ motions in limine and

related matters, as well as circulating proposed orientation remarks, voir dire, jury

instructions and a special verdict.



                                         OPINION

I.     Plaintiff’s Motion in Limine (dkt. #77)

       Plaintiff seeks three MIL orders from this court. First, he seeks to exclude any

reference to the nature or identity of his convictions.      This motion is GRANTED.

However, as discussed below, the defendant will be permitted to ask the question: “You

have been convicted of six felonies, correct?” If the plaintiff answers, “yes,” then defense

counsel will be allowed no further questions on that topic. If he denies any of those

convictions, the plaintiff will have “opened the door” to more detailed questioning.
       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 2 of 9




       Second, plaintiff seeks permission to present evidence of his mental and emotional

pain between the time he first sought treatment from Dr. Suliene on April 17, 2012, and

the time he had an adverse reaction to the Salsalate on June 15, 2012. Defendant objects

to this request, arguing that Jacob is not entitled to any compensatory damages related to

emotional injury that predate his alleged physical injury on June 15, 2012, because the

PLRA prohibits recovery of damages “without a prior showing of physical injury.” 42

U.S.C. § 1997e(e). Moreover, the Seventh Circuit has recognized that § 1997e(e) bars

recovery of compensatory damages for mental and emotional injuries suffered absent a

corresponding physical injury. Calhoun v. DeTella, 319 F.3d 936, 941 (7th Cir. 2003).

Although defendant concedes that Jacob’s alleged adverse reaction to Salsalate constitutes

a physical injury, she argues that Jacob cannot recover damages for mental or emotional

injuries in connection with her decision to prescribe the medication because those alleged

injuries preceded his physical injury on June 15. In other words, defendant reads the “prior

showing” requirement as meaning that an emotional or mental injury must stem from a

physical injury (i.e., that the prisoner must establish a physical injury that resulted in

emotional or mental harm).

       However, defendant fails to support her argument with any persuasive authority.

In particular, Cassidy v. Indiana Dep't of Corr., 199 F.3d 374, 376 (7th Cir. 2000), is not

helpful because the temporal relationship between emotional and physical injury was not

at issue; indeed, the prisoner in that case had no physical injuries at all. Similarly, the

language of the statute is far from plain: whereas it could mean that any emotional injury

must be the direct result of a physical injury, it could also “simply mean that the plaintiff


                                             2
       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 3 of 9




must show some physical injury before he can recover damages for mental or emotional

harm.” Bustos v. United States, No. 08-CV-00153-LTB-MEH, 2010 WL 4256182, at *4

(D. Colo. Oct. 21, 2010), report and recommendation adopted, No. 08-CV-00153-LTB-

MEH, 2010 WL 5157325 (D. Colo. Dec. 14, 2010) (citing Zehner v. Trigg, 952 F. Supp.

1318, 1323 n. 3 (S.D. Ind. 1997)). Absent more persuasive authority -- and because

defendant concedes plaintiff sustained physical injury on June 15, 2012, as a result of

taking the Salsalate prescribed by Dr. Suliene -- the court will allow plaintiff to present

evidence of the mental distress he suffered between April 17 and June 15, 2012. The court

will further allow plaintiff to present evidence of his physical pain during this time period,

at least insofar as it affected his decision whether to take the Salsalate as prescribed and

contributed to his emotional distress.       As defendant points out, however, this court

dismissed plaintiff’s claim that Dr. Suliene acted unreasonably in treating his back pain in

any other respect except for her decision to prescribe Salsalate, so the mere fact that plaintiff

suffered back pain is not in itself a physical injury for which he can recover. With that

caveat, plaintiff’s Motion in Limine #2 is GRANTED.

       Third, plaintiff seeks permission to question defendant about “prior deliberate

indifference grievances” that resulted in an adverse outcome. Defendant objects to this

request, arguing that: (1) plaintiff has not identified what evidence of this sort he seeks to

introduce; and (2) even if he had, evidence of other inmate grievances is not relevant,

unduly prejudicial, and barred by Rule 404(b). Generally speaking, evidence of other

inmate grievances is inadmissible unless it meets the Seventh Circuit’s four-part test to

determine whether “other acts” evidence is admissible under Rule 404:


                                               3
       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 4 of 9




       First, proof of the other act must be directed towards establishing a matter
       in issue other than the defendant’s propensity to commit like conduct.
       Second, the other act must be of recent vintage and sufficiently similar to be
       relevant to the matter in issue. Third, there must be a sufficient amount of
       evidence for the fact finder to conclude that the similar act was committed.
       And fourth, the probative value of the evidence must not be outweighed by
       the danger of unfair prejudice.

Okai v. Verfuth, 275 F.3d 606, 610-11 (7th Cir. 2011).

       Under this test, the only potentially admissible evidence of this nature would be an

affirmed inmate complaint finding that defendant prescribed medication for an inmate

having reason to know he might be allergic or intolerant to it. Given the possibility that

Jacob may be able to come forward with evidence of this kind that satisfies the four

requirements for admissibility under Rule 404(b), the court will RESERVE on whether

Jacob is completely precluded from admitting evidence of any inmate complaints in which

Dr. Suliene was found to have prescribed a medication for an inmate having reason to

know he might be allergic or intolerant to it. At the final pretrial conference, Jacob will be

given one last opportunity to make a specific proffer as to other, affirmed inmate

complaints finding defendant Suliene acted with deliberate indifference under

circumstances similar to that here and relevant to show motive, intent, preparation, plan,

absence of mistake, or lack of accident under Rule 404(b). Failing that, all such evidence

will be excluded.




II.    Defendant’s Motion in Limine (dkt. #74)

       Defendant seeks seven MIL orders from this court. First, mirroring plaintiff’s third

motion in limine, defendant seeks to exclude both references to other legal proceedings
                                              4
       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 5 of 9




involving her and any inmate complaints against her, except those related to this case. As

with plaintiff’s converse motion, defendant’s motion concerning other inmate complaints

is RESERVED until the final pretrial conference. As for other legal proceedings, this part

of defendant’s motion is GRANTED, insofar as defendant represents that there is no

known judgment against her in lawsuits involving prison inmates.

       Second, defendant asks the court to exclude details of any other lawsuits against the

Wisconsin Department of Corrections or its current or former employees, citing Federal

Rules of Evidence 403 and 404(b). Jacob does not object to this request, and so, it is

GRANTED as well.

       Third, while conceding that Jacob may testify about his own perception of his

physical and mental health before and after the incident, defendant seeks to exclude any

argument, questions, testimony or evidence regarding the causation of physical injury,

permanence, future care and treatment, or future pain and suffering. Since Jacob does not

object to this motion, it, too, is GRANTED. The court will review the implication of this

ruling for plaintiff at the final pretrial conference.

       Fourth, defendant seeks an order allowing her to impeach Jacob during cross-

examination with one question about his criminal convictions under Federal Rule of

Evidence 609(a)(1)(A). In particular, Jacob was convicted of six crimes punishable by

imprisonment for more than one year, and it has not been 10 years since he was released

from confinement for these convictions. (See Def.’s MIL #4 (dkt. #74) 6.) As noted above

with respect to plaintiff’s first motion in limine, defendant seeks to ask the following

question: “You have been convicted of six felonies, correct?” Since Jacob does not object


                                                5
       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 6 of 9




to this motion and the question counsel seeks to ask is not unduly prejudicial, this motion

will also be GRANTED.

       Fifth, defendant seeks to exclude evidence of the other incidents and claims

dismissed at summary judgment, effectively limiting plaintiff’s claim for damages to his

injury from his alleged allergic reaction on June 15, 2012. In particular, the court granted

summary judgment with respect to Jacob’s deliberate indifference claims against Health

Services Manager Karen Anderson and to his claims that both Anderson and Dr. Suliene

failed to treat his back pain adequately, the sole exception being Dr. Suliene’s decision to

prescribe Salsalate. The court agrees that argument or evidence concerning Anderson’s

actions or inactions or Dr. Suliene’s actions or inactions with respect to Jacob’s back pain

are not relevant except with respect to the decision to prescribe Salsalate. The questions

before the jury are whether: (1) plaintiff previously took Salsalate and reacted adversely

to it; and (2) whether Dr. Suliene knew or should have known this before prescribing it

again. For this same reason, the court agrees that plaintiff’s claim for damages is limited

to injuries he suffered directly from his alleged allergic reaction to the Salsalate on June 15,

2012, with the possible exception of related emotional injuries discussed above. Plaintiff

shall limit his questions and evidence accordingly. Accordingly, defendant’s fifth motion

in limine is GRANTED IN PART and DENIED IN PART as follows: Jacob may not

introduce evidence of claims or damages unrelated to defendant’s prescription of Salsalate

and any claims of the emotional damages he suffered must be related to those allegedly

caused by defendant’s prescription of Salsalate between April 17 and June 15, 2012.




                                               6
       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 7 of 9




       Sixth, defendant seeks an order prohibiting any argument that the Health Services

Unit has a policy under which it declines to further treat a medical condition if the inmate

refuses treatment related to that condition. Plaintiff does not object to this motion and

has not produced evidence that such a policy exists.           Accordingly, the motion is

GRANTED.

       Seventh, and finally, defendant seeks an order prohibiting any reference to

settlement discussions as provided in Fed. R. Evid. 408. As this is the general effect of

Rule 408 and plaintiff does not object to application of that rule, defendant’s seventh

motion in limine is GRANTED.




II.    Voir Dire, Jury Instructions and Special Verdict

       Attached to this order are the court’s proposed voir dire, jury instructions and

special verdict form. The court anticipates that the trial will not be bifurcated. The court

will discuss these materials with the parties during the final pretrial conference.




III.   Exhibits

       Defendant disclosed 11 exhibits: Ex. 502 is a logbook entry from Jacob’s housing

unit and the remainder are Jacob’s HSU records. While Jacob did not object to any of

defendant’s proposed exhibits, he did disclose 35 proposed exhibits of his own. Defendant

does not object to Exhs. 2-8, 13-14, 16-19, 34-35, although she correctly notes that Jacob

will need to submit clean copies without highlighting. Moreover, some of these duplicate

defendant’s proposed exhibits, which can be addressed at the final pretrial conference as


                                              7
       Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 8 of 9




necessary.

       However, defendant does object to Jacob’s remaining exhibits on relevance grounds.

The court agrees that events occurring after July 2012 are not relevant to the central

liability question:    whether Dr. Suliene knew plaintiff had an allergy to Salsalate yet

prescribed it anyway in April 2012. Accordingly, plaintiff’s Exhibits 15 and 20 will not be

admitted.

       Likewise, neither plaintiff’s inmate complaint about HSU staff’s response to his

poor reaction to Salsalate on June 15, 2012, nor DOC Policy 500, which addresses the

reporting of medical issues to on-call nursing staff, appear relevant to Dr. Suliene’s decision

to prescribe Salsalate in the first place, making exhibits 9-12 and 21-32 inadmissible.

       Finally, plaintiff’s Exhibit 1 is a blank Health Services Request and Exhibit 33 does

not contain an incident report from the June 15, 2012, alleged reaction. Accordingly, the

court will RESERVE ruling on these exhibits to allow Jacob to explain at the pretrial

conference how they are relevant to Dr. Suliene’s decision to prescribe Salsalate in April

2012, if at all.      Of course, plaintiff will have an opportunity to address and seek

reconsideration of these rulings at the final pretrial conference.




IV.    Witnesses

       The defense intends to call only the plaintiff (adversely) and Dr. Suliene, although

reserves the right to call Correctional Officer Jason Rhode, HSU Manager Keith Johnson,

Assistant HSU Manager Dawn Fofana, as well as DOJ Litigation Coordinator Rae Boyer

for document authentication only.


                                              8
        Case: 3:17-cv-00196-wmc Document #: 80 Filed: 08/16/21 Page 9 of 9




        Jacob seeks to call himself, as well as Dr. Suliene and Officer Rhode adversely.

Although he also disclosed Karen Anderson and Lon Becher, this court previously denied

his request for subpoenas, finding plaintiff failed to show that either of these witness’s

proposed testimony is relevant to the limited issue remaining to be tried in this case. (Dkt.

#75.)




                                          ORDER

        IT IS ORDERED that:

        1. Plaintiff’s motion in limine (dkt. #77) is GRANTED IN PART and RESERVED

in part as set forth above; and

        2. Defendant’s motion in limine (dkt. #74) is GRANTED IN PART and

RESERVED in part as set forth above.

        Entered this 16th day of August, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             9
